DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given in a telephone interview attorney Anthony Miologos, having Reg. No. 29,677, on 3/1/22. 
CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:
IN THE CLAIMS:
The below described amendments to the claims are necessary to further clarify the claimed invention.
NOTE: The claims amended by this examiner's amendment have been referred to by their original claim number and, if renumbered at time of allowance, also by the new number located in parentheses as required by MPEP § 1302.04(g).

In claim 1, claim 1 is amended as following:
1. (Currently Amended) An apparatus comprising:
a. a control network;

is binary object code representing control strategies, displays, control language programs, and history configurations, wherein the IP core is configured to run the microprocessor functions using [[the]] binary [[object]] code stored in a memory of the IP core that represents the microprocessor functions, 
wherein the microprocessor functions to support communication functions, control execution functions, I/O functions, and control network interface functions, and wherein the microprocessor supports a redundancy manager that utilizes an redundant token bus controller (RTBC) and an Ethernet protocol, wherein the microprocessor further comprises a thunking layer supporting legacy operating systems on a modern operating system, the thunking layer allows for emulated multi-tasking operating system (MTOS) and pascal runtime function to retain the compatibility with the legacy operating systems;

c. a second controller configured as a redundant partner to the first controller, wherein the microprocessor functions to detect the nature of the redundant partner and disable the ethernet protocols and utilize the RTBC protocols and control functions associated to the modern operating system when the nature of the redundant partner is detected to be a legacy controller; and

d. an I/O link and I/O modules.

Allowable Subject Matter

This application is in condition for allowance except for the presence of claims 14-20 directed to a method of using a modern controller (claims 14-16) and a method of upgrading controllers (claims 17-20), non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

s 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner accepts the applicant’s arguments in the response to the previous office action as the reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181